Title: From George Washington to Silas Deane, 25 July 1778
From: Washington, George
To: Deane, Silas


          
            Dear Sir
            White Plains July 25th 1778.
          
          With very great pleasure I heard of your safe arrival at Philadelphia. with still greater, that you were speedily to re-imbark for
            France—The reasons which produced the one, or may have induced the other, I have not
            heard, nor have I a desire to know; sufficient it is to be informed, that you are again
            called upon for a further exertion (at a foreign Court) of those abilities, and that
            integrity, which you have already displayed so successfully for your Country, and with
            so much honor to yourself.
          As an individual who wishes well to the rights of Mankind, and who hopes to see the
            liberty of America established upon firm & independant principles, your zeal
            & labour to obtain them have my sincere and grateful thanks.
          During your residence at Paris I was honoured with several Letters from you, but as
            they were merely introductory of others, I never gave you the trouble of an
            acknowledgment of them, from a perswation that you had other matters of greater
            importance to engage your attention than reading Letters of mere ceremony.
          I beg you may be perswaded, that no Man wishes you greater success in your embassy—or
            more prosperity in your public, or private character, than Dr Sir, Yr Most Obedt and
            Most Humble Servant
          
            Go: Washington
          
        